Citation Nr: 0737310	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  05-40 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for hepatitis B.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1984 
to June 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  The veteran initially filed a claim for service 
connection for hepatitis B in August 1988.  The RO denied the 
veteran's claim in March 1990.  The veteran was notified of 
the decision in April 1990 but did not appeal.  The May 2005 
decision resulted from the RO's reconsideration of the 
veteran's claim for service connection for hepatitis B after 
receiving the veteran's service medical records in March 
2005.  38 C.F.R. § 3.156(c) (2007) (if VA receives relevant 
service department records that existed and had not been 
associated with the claims file when VA earlier decided the 
claim, VA will reconsider the claim).  


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the veteran's claim for service connection for hepatitis B.  

The Board notes at the outset that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2007).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

A review of the veteran's claims file does not reveal that 
the veteran suffered from hepatitis B infection before his 
entry into service, and his service medical records do not 
reflect any treatment for hepatitis B while the veteran was 
in service.  Post-service treatment records show that the 
veteran was hospitalized from August 3, 1988, to August 11, 
1988, for treatment for hepatitis B.  A hospital discharge 
summary from the West Side VA Medical Center (VAMC) in 
Chicago, Illinois (renamed the Jesse Brown VAMC) documents 
the veteran's symptoms and positive Hepatitis B Core and 
Antibody tests.  Documentation of the veteran's follow-up 
visit to the West Side VAMC in September 1988 reflect that 
his Hepatitis B Surface Antigen test returned a positive 
result for hepatitis B.  There is no more medical evidence of 
record that addresses the veteran's current condition with 
regard to hepatitis B.

The Board notes that no comprehensive review of the record by 
a medical practitioner has been accomplished, and no medical 
opinion has been provided as to whether the veteran currently 
has hepatitis B infection residuals and as to the likely date 
of onset of any such disease.  In that connection, the Board 
acknowledges that relevant medical literature identifies the 
time period between exposure to hepatitis B virus and the 
onset of symptoms as between weeks and months.  The veteran 
has contended that he contracted hepatitis B in service.  In 
particular, during his August 1988 hospitalization at the 
VAMC, the veteran reported having had a sexual partner with 
"some type of liver disease" approximately two months 
before his release from active duty.  (A 1987 service medical 
record also shows that the veteran tested positive for 
gonorrhea.)  In a June 2005 Statement In Support Of Claim (VA 
Form 21-4138), the veteran reported that he had had no sexual 
partners in the two months between his release from active 
duty and his hospitalization for hepatitis B.  He has also 
indicated that he first experienced symptoms weeks before the 
August 1988 hospitalization.

In light of the above, the veteran should be scheduled for a 
VA examination, preferably by an infectious diseases 
specialist, and an opinion should be obtained as to whether 
the veteran currently has hepatitis B residuals and, if so, 
whether the disability is likely related to the veteran's 
service.  38 U.S.C.A. § 5103A.  In doing so, the examiner 
should undertake a comprehensive review of the veteran's 
medical history, to include an analysis of risk factors, such 
as drug use, sexual contacts, and others.  

The Board also notes that the September 1988 treatment record 
reflects that, at the time of that follow-up visit, the 
veteran was scheduled for further testing for hepatitis B.  
The September 1988 report of a VA examination conducted for a 
different service connection claim similarly mentions the 
veteran's ongoing treatment for hepatitis B at the West Side 
VAMC.  The RO, however, failed to request any records from 
the VAMC concerning such treatment, and no such records are 
present in the veteran's claims file.  The Board notes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators, regardless of whether 
those records are physically in the claims file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Therefore, as the identified VA 
medical records may have a bearing on the veteran's claim on 
appeal, any records associated with the veteran's reported 
treatment in September 1988 and at any time thereafter at the 
West Side VAMC must be sought.

In general, a current diagnosis of a claimed disorder is 
necessary for an award of service connection.  Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that 38 U.S.C.A. §§ 
1110 requires the existence of a present disability for VA 
compensation purposes).  To be considered a present 
disability, the claimed condition must be present at the time 
the claim for benefits is made, as opposed to some time in 
the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 
1998).  The Gilpin requirement of a current disability is 
satisfied, however, when the disability is shown to have been 
present at the time the claim is made or at any time during 
the pendency of the claim, even though the disability 
subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 
319 (2007).  Under such circumstances, provided the resolved 
disability is related to service, a claimant would be 
entitled to consideration of staged ratings.  In this case, 
the veteran initially filed his claim for service connection 
in August 1988, at which time he was reportedly still 
undergoing treatment at the West Side VAMC for hepatitis B 
infection.  If the veteran is found to have contracted 
hepatitis B while in service, as he has claimed, then the 
claim for service connection must thus be considered 
regardless of whether the examiner finds that the condition 
has subsequently resolved. 

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the originating 
agency of the responsibility to ensure that it has fully 
complied with the VCAA.  Hence, in addition to the actions 
requested above, the originating agency should also undertake 
any other development and/or notification action deemed 
warranted by the VCAA prior to adjudicating the claim on 
appeal.  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The veteran and his representative 
should be sent a letter requesting that 
the veteran provide sufficient 
information and, if necessary, 
authorization to enable VA to obtain 
any additional pertinent evidence not 
currently of record.  The veteran 
should also be invited to submit any 
pertinent evidence in his possession, 
and the originating agency should 
explain the type of evidence that is 
his ultimate responsibility to submit.  
The letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may 
decide the claim within the one-year 
period).  

2.  Any available medical records must 
be sought pertaining to the veteran's 
reported treatment for hepatitis B at 
the West Side VAMC and any other 
identified VA medical facility at any 
time during and after August 1988.  The 
procedures set forth in 38 C.F.R. § 
3.159(c) (2007) as regards requesting 
records from Federal facilities must be 
followed.  All records and/or responses 
received should be associated with the 
claims file.

3.  After securing any additional 
records, the veteran should be 
scheduled for examination at an 
appropriate VA medical facility.  The 
entire claims file, including a copy of 
this remand, must be made available to 
and reviewed by the physician 
designated to examine the veteran.  All 
appropriate tests and studies (such as 
serologic testing to determine the 
presence of hepatitis B, liver function 
tests, and any other appropriate 
diagnostic testing) should be 
accomplished, and all clinical findings 
should be reported in detail.

Preferably, an infectious disease 
specialist should examine the veteran.  
The examiner should provide an opinion 
as to whether the veteran currently has 
hepatitis B residuals and, if so, 
discuss the etiology and the onset of 
the condition.  The examiner must list 
and discuss all documented risk factors 
for the veteran and rank these factors 
relative to the probability that any 
hepatitis B infection is etiologically 
related to the risk factor.  

Specifically, the examiner is requested 
to provide an opinion as to whether it 
is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that any hepatitis B 
residual is related to the veteran's 
period of active military service.  If 
there is no current diagnosis of a 
hepatitis B residual, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that the veteran's 
previously diagnosed hepatitis B was 
contracted during service.  The bases 
for all opinions provided should be 
explained in detail, which should 
include an explanation of the 
incubation period relative to the 
veteran having been hospitalized within 
2 months of his release from active 
duty.  

4.  The originating agency should 
ensure that the examination report 
complies with this remand and the 
questions presented in the examination 
request.  If the report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

5. After completing the requested 
actions and any additional notification 
and/or development deemed warranted, 
the claim on appeal should be 
adjudicated in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal is not 
granted, the veteran and his 
representative must be furnished a 
supplemental statement of the case 
(SSOC) and afforded the appropriate 
time period for response before the 
claims file is returned to the Board 
for further appellate consideration.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

